                                  Case 2:19-cv-00415-JAM-CKD Document 2 Filed 03/07/19 Page 1 of 1

                             1 THOMAS R. BURKE (State Bar No. 141930)
                               MONDER KHOURY (State Bar No. 312949)
                             2 DAVIS WRIGHT TREMAINE LLP
                               505 Montgomery Street, Suite 800
                             3 San Francisco, California 94111
                               Telephone:    (415) 276-6500
                             4 Facsimile:    (415) 276-6599
                               Email: thomasburke@dwt.com
                             5        mikekhoury@dwt.com

                             6 Attorneys for Plaintiff
                               KXTV, LLC dba ABC10
                             7

                             8

                             9
                                                                    IN THE UNITED STATES DISTRICT COURT
                            10
                                                             FOR THE EASTERN DISTRICT OF CALIFORNIA
                            11
DAVIS WRIGHT TREMAINE LLP




                            12

                            13 KXTV, LLC dba ABC10,                                      Case No. 2:19-at-00182
                            14                                  Plaintiff,               PLAINTIFF KXTV, LLC dba ABC10’S
                                                                                         CORPORATE DISCLOSURE
                            15            v.                                             STATEMENT PURSUANT TO FED. R.
                                                                                         CIV. P. 7.1
                            16 UNITED STATES CITIZENSHIP AND
                               IMMIGRATION SERVICES,
                            17
                                                 Defendant.
                            18

                            19            Pursuant to Fed. R. Civ. P. 7.1(a), Plaintiff KXTV, LLC dba ABC10 (“ABC10”), by and
                            20 through its counsel, hereby certifies as follows:

                            21            ABC10 is a wholly owned subsidiary of TEGNA Inc., a publicly held corporation.
                            22                                                    Respectfully submitted,
                            23 Dated: March 7, 2019                               DAVIS WRIGHT TREMAINE LLP
                            24
                                                                                  By: /s/ Thomas R. Burke
                            25                                                              THOMAS R. BURKE
                            26                                                    Attorneys for Plaintiff
                                                                                  KXTV, LLC dba ABC10
                            27

                            28

                                                                                     1                      Case No. 2:19-at-00182
                                 PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT
                                 4852-2419-3417v.1 0050033-000045
